

117 SRES 337 IS: Recognizing the anniversary of the explosion at the Port of Beirut on August 4, 2020, and expressing solidarity with the Lebanese people. 
U.S. Senate
2021-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 337IN THE SENATE OF THE UNITED STATESAugust 4, 2021Mrs. Shaheen (for herself and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONRecognizing the anniversary of the explosion at the Port of Beirut on August 4, 2020, and expressing solidarity with the Lebanese people. Whereas, on August 4, 2020, an estimated 2,750 tons of ammonium nitrate detonated at the Port of Beirut, killing more than 200 people, injuring more than 7,500, displacing an estimated 300,000, and causing an estimated $4,600,000,000 in property damage;Whereas reports suggest that the ammonium nitrate that detonated in the blast had been confiscated from the MV Rhosus, an abandoned cargo ship, in 2014 and had been unsafely stored at the Port of Beirut despite warnings of the risks posed by the stockpile from multiple customs and security officials in successive governments;Whereas, in addition to the 300,000 estimated to be displaced by the blast, Lebanon also hosts 1,500,000 refugees from conflicts in Syria, Iraq, and the Palestinian Territories;Whereas, the United Nations estimates that 3,200,000 Lebanese nationals and refugees are in need in Lebanon, including 3,000,000 people in need of health assistance and 2,300,000 people in need of food and agricultural assistance;Whereas the people of Lebanon face what the World Bank has described as a “deliberate depression” and an economic crisis compounded by the explosion at the Port of Beirut and impasse of governance;Whereas the World Bank projects that more than half of the population of Lebanon lives in poverty in 2021 and 25 percent lives in extreme poverty;Whereas the World Bank estimates that inflation increased from 10 percent in January 2020 to 120 percent in August 2020 while, according to the Central Administration of Statistics for Lebanon, food prices rose 402 percent between December 2019 and December 2020;Whereas, 3 days after the explosion on August 4, 2020, the United States Agency for International Development activated a Disaster Assistance Response Team (DART) and stood up a Response Management Team (RMT) to coordinate the response of the United States Government, which included—(1)$15,100,000 to support emergency food and health response activities;(2)$10,500,000 to the World Food Program (WFP) in order to reach 300,000 people affected by the explosions;(3)coordination at an international donors conference, raising an additional $298,000,000 in assistance;(4)an airlift of emergency health kits containing critical medical commodities sufficient to support up to 60,000 people for 3 months; and(5)supporting the Office of the UN High Commissioner for Refugees (UNHCR) to provide primary and secondary health care services to vulnerable individuals, including in response to the COVID–19 pandemic;Whereas, 1 year after the explosion, domestic Lebanese investigations into the blast have been stalled and no answers have been provided to the Lebanese public;Whereas, on August 10, 2020, the Lebanese government referred the Beirut explosion to the Judicial Council for investigation and, on August 13, 2020, Judge Fadi Sawan was appointed to head the investigation and possible prosecution;Whereas Judge Sawan charged several government officials with criminal negligence for ignoring warnings regarding unsafe conditions created by the storage of chemicals at the Port of Beirut;Whereas those officials accused of negligence in the Port blast have claimed immunity from prosecution and filed legal efforts to remove Judge Sawan from the probe;Whereas, on February 18, 2021, Judge Sawan was removed from the investigation, further delaying justice for the victims of the blast and the people of Lebanon;Whereas Hezbollah, designated by the Department of State as a foreign terrorist organization, benefits from governmental corruption at the Port of Beirut that allows for the illicit import and export of goods;Whereas, on July 30, 2021, the European Union, with the support of the Department of State and the Department of the Treasury, adopted a sanctions regime targeting corrupt actors within the government of Lebanon; andWhereas the people of Lebanon across the political and sectoral spectrum have demanded accountability for the tragic events of August 4, 2020, and have requested that their governing and economic institutions implement meaningful reform, accountability, and transparency; Now, therefore, be itThat the Senate—(1)stands with the people of Lebanon 1 year on from the horrific tragedy of the Port of Beirut explosion and acknowledges the burdens that the Lebanese people have shouldered;(2)supports the demands of the people of Lebanon for transparency, accountability, and an end to systemic and endemic corruption in the Government of Lebanon;(3)further supports continued efforts by the United States Government to provide humanitarian relief in concert with other governments and international partners in a manner that directly benefits the Lebanese people and is through properly-vetted channels, organizations, and individuals;(4)commends the European Union for developing, with the support of the United States, the framework of sanctions regime to prompt accountability and good governance in Lebanon; (5)calls on all Lebanese officials to respect and abide by an independent and transparent judiciary investigation into the cause of, and responsibility for, the port explosion; and(6)further calls on Lebanese political leaders to form and approve a stable, democratic, and legitimate government and to immediately implement the reforms necessary to ensure good governance and economic stability. 